In consolidated matters, inter alia, for specific performance of a contract for the sale of realty, and for an accounting, the defendants appeal from an order of the Supreme Court, Queens County (Hentel, J.), dated January 16, 1992, which denied their motion pursuant to CPLR 5015 (a) (2) to vacate a judgment dated May 21, 1990, on the ground of newly-discovered evidence.
Ordered that the order is affirmed, with costs.
We find that the trial court did not improvidently exercise its discretion in denying the defendants’ motion to vacate the judgment pursuant to CPLR 5015 (a) (2) on the ground of alleged newly-discovered evidence (see, Matter of Zappala v *556Hann, 175 AD2d 596). The defendants failed to demonstrate that the evidence in question could not have been timely discovered with reasonable diligence (see, CPLR 5015 [a] [2]). Mangano, P. J., Eiber, Ritter and Santucci, JJ., concur.